Title: To James Madison from John Gavino, 31 May 1802 (Abstract)
From: Gavino, John
To: Madison, James


31 May 1802, Gibraltar. No. 88. Reports departure for Lisbon on 24 May of an English brig—converted from a captured Tripolitan ship—commanded by Capt. Anthony Lambertus. In a letter of 25 Apr. O’Brien reported that the Algerines had captured one Genoese and two Neapolitan vessels and that “Six other large Corsairs were ready for Sea.” Has heard rumors in town of the Algerine capture of the Portuguese frigate Cisne; “if this account is verified the Algereens will be very haughty.” The U.S. ship Chesapeake arrived on 25 May after a voyage of twenty-eight days and is undergoing repairs for a sprung mainmast. Has forwarded dispatch to U.S. minister at Madrid received from the State Department by the ship Protector. Encloses letter from Simpson at Tangier to JM. In a postscript notes that a recently arrived Danish frigate confirmed the capture of the Cisne by Algiers, reporting that the commander and twenty men were killed and that “the Moors on shore were so much Exulted, that no Christian could Speak.”
 

   
   RC (DNA: RG 59, CD, Gibraltar, vol. 2). 3 pp.; docketed by Brent. Printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:162–63. Enclosure was probably James Simpson to JM, 13 May 1802.



   
   A full transcription of this document has been added to the digital edition.

